        Case 2:19-cv-02407-CMR Document 143 Filed 03/04/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA



 IN RE: GENERIC PHARMACEUTICALS                       MDL NO. 2724
 PRICING ANTITRUST LITIGATION                         16-MD-2724

                                                      HON. CYNTHIA M. RUFE
 THIS DOCUMENT RELATES TO:

 THE STATE OF CONNECTICUT et al. v.                   Civil Action No.: 19-CV-02407
 TEVA PHARMACEUTICALS USA, INC. et
 al.


                                NOTICE OF APPEARANCE

        Kindly enter the appearance of Victoria Peng and Grant R. MacQueen of Morgan,

Lewis & Bockius LLP on behalf of Defendant BRECKENRIDGE PHARMACEUTICAL,

INC. in the above-referenced action.


Dated: March 4, 2020                            MORGAN, LEWIS & BOCKIUS LLP

                                                /s/ Victoria Peng
                                                Victoria Peng
                                                101 Park Avenue
                                                New York, New York 10178
                                                Telephone: (212) 309-6000
                                                Facsimile: (212) 309-6001
                                                victoria.peng@morganlewis.com

                                                /s/ Grant R. MacQueen
                                                Grant R. MacQueen
                                                101 Park Avenue
                                                New York, New York 10178
                                                Telephone: (212) 309-6000
                                                Facsimile: (212) 309-6001
                                                grant.macqueen@morganlewis.com

                                                Counsel for Defendant
                                                Breckenridge Pharmaceutical, Inc.
        Case 2:19-cv-02407-CMR Document 143 Filed 03/04/20 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 4th day of March, 2020, I caused to be filed electronically on

the Court’s ECF System the foregoing Notice of Appearance, which was served on all counsel of

record and is available for viewing and downloading via the Court’s ECF System.



                                             /s/ Victoria Peng
                                             Victoria Peng
